            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DERREK PANNELL,                                  No. 4:19-CV-00867

           Petitioner,                           (Judge Brann)

     v.

D.K. WHITE,

           Respondent.

                                   ORDER

                                 JUNE 18, 2019

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    Pannell’s 28 U.S.C. § 2241 petition (Doc. 1) is DISMISSED for lack

          of jurisdiction; and

    2.    The Clerk of Court is directed to CLOSE this case.


                                          BY THE COURT:


                                          s/ Matthew W. Brann
                                          Matthew W. Brann
                                          United States District Judge
